 Case 7:19-cr-00081-EKD Document 84 Filed 06/03/21 Page 1 of 1 Pageid#: 185




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )     Criminal Action No. 7:19-cr-00081
    v.                                             )
                                                   )     By: Elizabeth K. Dillon
ANTHONY BRIAN BARNETT                              )         United States District Judge
AMINEE JEWEL DAVENPORT                             )

                                               ORDER

         The defendants, Aminee Jewel Davenport and Anthony Brian Barnett, by counsel, have

each moved for a continuance of the trial scheduled in this case, and the United States does not

object. For the reasons stated in the motions, the court finds good cause to grant both motions.

Specifically, a continuance will allow the defendants additional time for plea negotiations and to

prepare for trial.

         The court further finds that the ends of justice served by the granting of the continuance

outweigh the best interest of the public and defendants in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A) of the Speedy Trial Act.

         Accordingly, it is hereby ORDERED that defendants’ motions for a continuance are

GRANTED and that this matter, now scheduled for trial on June 1, 2021, is continued to

November 4–5, 2021. The time period between June 1, 2021, and November 4, 2021, will be

excluded from the calculation of time under the Speedy Trial Act.

         The clerk is directed to send a copy of this order to all counsel of record.

         Entered: June 3, 2021.




                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge
